Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2022.
3.	Applicant’s election of Species 2) Fig. 7 (claims 12-19) in the reply filed on 25 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE SPECIFICATION:

	Paragraph [0005], line 8, delete “engagied” and insert – engaged --.


IN THE CLAIMS:

	Cancel claims 1-11 and 20.
	
	Claim 12, line 8, delete “stem top” and insert – top stem --.




5.	The above change to paragraph [0005] of the specification was made to correct a misspelling.

	The above changes to claim 12 were made for consistency purposes only (see claim 12, line 4 

reciting “a top stem portion”).

This application is in condition for allowance except for the presence of claims 1-11 and 20 directed to a species non-elected without traverse. Accordingly, claims 1-11 and 20 have been cancelled.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Claims 12-19 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 12, in particular, a device comprising: a head unit comprising a slot opening; a cleaning member comprising a top stem portion coupled to an arcuate portion including two or more intermediate cutting and bottom base portions extending from the arcuate portion, wherein the bottom base portion is coupled to the intermediate cutting portion and the two or more intermediate cutting and bottom base portions are spaced apart, and wherein the top stem portion is configured to slidingly engage the slot opening when in use; and a cylindrically-shaped mechanical agitator rotatably mounted within the head unit and coaxially aligned with the slot opening in the head unit, wherein the slot opening in the head unit is coaxially aligned with a selected one of the multiple channels, wherein the two or more intermediate cutting and bottom base portions are configured to simultaneously traverse a length of a different one of the multiple channels, wherein the intermediate cutting portion is positioned to cut debris entangled on the mechanical agitator when the top stem portion slidingly engages the slot opening in the head unit.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Li, Calvert, Thomas et al., Cohen, Mertes et al. and Eriksson are pertinent to mechanical agitators with various cleaning or cutting member arrangements which clean the agitator of debris.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723